

116 HR 7859 IH: Strengthening Behavioral Health Supports for Schools Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7859IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Cárdenas (for himself, Mr. Carter of Georgia, Mr. Kennedy, Mr. Fitzpatrick, Mrs. Napolitano, Mr. Bilirakis, Mr. Trone, and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish in the Substance Abuse and Mental Health Services Administration a Center for School Behavioral Health Technical Assistance, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Behavioral Health Supports for Schools Act of 2020.2.Center for School Behavioral Health Technical AssistanceThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by inserting after section 520A of such Act (42 U.S.C. 290bb–32) the following:520B.Center for School Behavioral Health Technical Assistance(a)EstablishmentThere is established in the Administration a Center for School Behavioral Health Technical Assistance (in this section referred to as the Center).(b)School Behavioral Health ProgramThe Center shall carry out a program, to be known as the School Behavioral Health Program, to provide technical assistance and support to schools and school systems with respect to mental health and substance use disorders, including by—(1)providing direct technical assistance and training on—(A)the implementation of evidence-based, culturally competent, and trauma-informed mental health and substance use disorder services in schools and school systems, including processes for suicide prevention and trauma-informed care;(B)the importance of evidence-based mental health and substance use disorder services in schools and linkages and referral to such services where direct care is not possible; and(C)translation services, interpretation, or other such services for individuals in schools and school systems with limited English speaking proficiency; and(2)disseminating information related to evidence-based models of school-based mental health and substance use disorder services, including ways in which these models can be implemented and incorporating student literacy on mental and behavioral health.(c)Data collectionThe Center shall collect data to support research with respect to prevention and treatment for mental health and substance use disorders in schools and school systems.(d)Best practicesThe Center shall annually issue evidence-based best practices with respect to mental health and substance use disorders for use by schools and school systems.(e)CoordinationIn carrying out this section, the Center shall coordinate with—(1)the Department of Education, the Department of Justice, and other agencies within the Department of Health and Human Services, as appropriate;(2)the National Child Traumatic Stress Initiative under section 582; and(3)other programs of the Administration that disseminate and implement evidence-based practices for the continuum of prevention and treatment for mental health and substance use disorders.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2021 through 2025..